Citation Nr: 1757188	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  16-05 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for heart condition to include coronary artery disease. 



REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1959 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico which denied service connection for bilateral hearing loss, tinnitus, coronary artery disease, and TDIU.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the claims.  

In May 2017, the Board remanded the claims for further development because the record lacked adequate nexus opinion.  Unfortunately, the addendum opinion obtained in June 2017 is also inadequate. 

With respect to the claim for hearing loss, the examiner's opinion failed to consider the plausibility of delay onset of hearing loss due to noise exposure and the Institute of Medicine (IOM) Report on noise exposure as directed by the Board's remand. A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board cannot adjudicate the claim without substantial compliance with its pervious remand directives. 



Regarding tinnitus, the June 2017supplemental opinion states that the Veteran's tinnitus is less likely than not related to noise exposure in service.  In support of this conclusion, the examiner states that there was no complaint or treatment for tinnitus in while the Veteran was in the military.  In addition to advanced age and heredity, the examiner opines that "post-service noise exposure" is a more likely the causes of the Veteran's tinnitus.  Notably, the evidence in the record does not show post-service noise exposure. While examiner's opinion raises noise exposure as a possible cause of the Veteran's tinnitus, it does not fully explain the plausibility of delayed onset tinnitus due to noise exposure in service.   

The June 2017 supplemental opinion regarding the claim for service connection for heart condition is also inadequate because the rational offered to support the examiner's conclusion is unclear.  That is, the examiner opinion states that "it may be mere speculation to state that actual cardiac condition is cardiac related." This rational does not unequivocally state that examiner cannot reach a conclusion.  Nor does it offer specific reasons as to why a conclusion would be speculative as directed in the Board's pervious remand.    

An adequate medical opinion, for the purposes of evaluating a Veteran's disability, provides rational analysis that takes into consideration the Veteran's lay statement and medical history to support its conclusion. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A medical examination and opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Because the record lacks adequate medical opinion to adjudicate the claims, a remand is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Update VA medical records

2. Thereafter, forward the claims file to an appropriate VA examiner for an opinion as to the etiology of the Veteran's hearing loss. If the examiner determines that he/she needs to examine the Veteran in order to answer the below questions, such an examination should be scheduled:

Is the Veteran's hearing loss at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service?  

Is the Veteran's tinnitus at least as likely as not (a 50 percent or greater probability) related to his exposure to noise in service? 

The examiner is asked to address the Veteran's lay statements and explain the impact, if any, of the Veteran's noise exposure in the military due to his military occupational specialty (MOS).

In addressing the plausibility or non-plausibility of delayed onset hearing loss, the examiner must discuss the Institute of Medicine (IOM) Report on noise exposure in the military, contemplating that the IOM report states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

Although the examiner should review the entire file, his/her attention is directed to the following evidence:

i. Dr. NAO latter dated March 2013.
ii. The notation in the Veteran's service treatment records that states "correspondence pertaining to hearing aids."

3. After completion of directive #1, the claims file should be returned to the examiner that provided the June 2017 supplemental opinion, if that examiner is not available, to a similarly qualified examiner for supplemental opinion. The examiner should review the claims file in its entirety and answer the following question:

Is the Veteran's heart condition at least as likely as not (a 50 percent or greater probability) related to his military service?  

The examiner should fully consider the contention that circumstances/incidents of service later led to the development of the heart disability.

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.
4. After completion of the above, please readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




